EXHIBIT 10.6

 

RAYONIER INC.

 

I, John P. O’Grady, do hereby certify that I am the Senior Vice President,
Administration of Rayonier Inc. (“Company”), and that pursuant to the authority
granted me in resolutions adopted by the Board of Directors of the Company on
February 24, 1994, I adopted the following preambles and resolutions on May 16,
2003;

 

WHEREAS, the Company maintains the Retirement Plan for Salaried Employees of
Rayonier Inc. (the “Salaried Retirement Plan”) for the benefit of such of its
employees as are eligible thereunder; and

 

WHEREAS, the Company also maintains the Rayonier Inc. Excess Benefit Plan (the
“Excess Plan”) for the benefit of such of its employees as are eligible
thereunder; and

 

WHEREAS, in accordance with the power reserved to it in Section 10.01 of the
Salaried Retirement Plan and Section 4.01 of the Excess Plan, the Company may
amend the Salaried Retirement Plan and the Excess Plan at any time, subject to
certain conditions not now relevant; and

 

WHEREAS, the Company deems it advisable to amend the Salaried Retirement Plan to
clarify that periodic salary continuation payments under a severance plan of the
Company is pensionable compensation under the Salaried Retirement Plan and to
provide that in the event of a Change in Control, periods of service for which
certain lump sum payments from a severance plan are made will be included in
benefit service, and that certain other payments from the severance plan are
also included in pensionable compensation; and

 

WHEREAS, the Company deems it advisable to amend the Excess Plan to provide that
benefits accrued in the event of a Change in Control and described in the
preceding clause that cannot be paid from the Salaried Retirement Plan due to
the limitations imposed under Section 401(a)(4) of the Internal Revenue Code of
1986, as amended (“Code”), shall be paid from the Excess Plan;



--------------------------------------------------------------------------------

NOW, THEREFORE, be it

 

RESOLVED, that the Salaried Retirement Plan is hereby amended as follows:

 

1. Section 2.01(d)(viii) and Section 2.02(d)(vii) are amended by adding the
following phrase to the end thereof:

 

“other than the Rayonier Inc. Supplemental Senior Executive Severance Pay Plan
(the ‘Supplemental Severance Plan’).”

 

2. Section 2.02(d) is amended by adding the following sentence at the end
thereof:

 

“The Compensation of a Member during the period of absence covered by clause
(vii) above shall be the amount of periodic salary continuation payments that
the Member actually receives during such period.”

 

3. Section 8.06(d) is amended by adding the following subparagraph (iii) to
provide as follows:

 

  “(iii) In the event of a Change in Control, the Eligibility Service and
Benefit Service of any Employee who receives any form of salary continuation
under the Supplemental Severance Plan shall be increased by 36 months, and 3
years shall be added to such Employee’s attained age at his date of termination
of employment solely for purposes of benefit eligibility and determining the
amount of reduction in benefit on account of payment commencing prior to the
Employee’s Normal Retirement Date. In addition, the term Compensation shall

 

Page 2



--------------------------------------------------------------------------------

       include the amounts payable under the Supplemental Severance Plan as
Scheduled Severance Pay, as set forth in Section 4 of the Supplemental Severance
Plan and payable either as a lump sum in accordance with Section 5 or in
periodic payments in accordance with Section 6 thereof, and as Target Bonus
Severance, as set forth in Section 4 of the Supplemental Severance Plan.
Scheduled Severance Pay shall be treated as base pay paid in equal amounts over
the period for which it is to be paid, prior to any election by the Participant
to receive it in a lump sum or pursuant to any acceleration election as set
forth in Sections 4, 6, or 10 of the Supplemental Plan. In addition, if the
Employee’s Salary Continuation Period as set forth in Section 4 of the
Supplemental Severance Plan is less than 36 months, the Employee’s Final Average
Compensation shall be equal to the greater of his rate of base pay at the date
of his termination of employment or the amount otherwise determined in
accordance with Section 1.18 of the Plan. Notwithstanding the foregoing, in the
event the Plan would fail to satisfy Section 401(a)(4) of the Code if all
benefits to be provided under this Section 8.06(d)(iii) were included in the
non-discrimination testing, the Highly Compensated Employees who receive
benefits under this Section 8.06(d)(iii) in the highest rate group shall have
their benefits reduced (but not below what they would have accrued without
regard to this Section 8.06(d)(iii)) so as to cause the aggregate accrual
percentages in that rate group to be equal to the aggregate accrual percentages
in the next highest rate group. This process will be repeated until the
non-discrimination test is passed.”

 

and it is further

 

Page 3



--------------------------------------------------------------------------------

RESOLVED, that the first sentence of Section 2.02 of the Excess Plan is amended
by adding the phrase “without regard to any reduction in a Participant’s benefit
on account of Section 401(a)(4) of the Code as described in Section 8.06(d)(iii)
of the Retirement Plan,” after the phrase “contained in Section 1.11 of the
Retirement Plan,”;

 

and it is further

 

RESOLVED, that the amendments to the Salaried Retirement Plan and the Excess
Plan are effective as of January 1, 2003; and it is further

 

RESOLVED, that the proper officers of the Company be, and they hereby are,
authorized and directed to take such action so as to cause such changes to be
made in the provisions of the Salaried Retirement Plan, its related trust, and
the Excess Plan, as they deem necessary, on the advice of counsel, to effectuate
the foregoing resolutions, and so, as amended, the Salaried Retirement Plan
continues to qualify under Section 401(a) of the Internal Revenue Code and the
related trust continues to be tax-exempt under Section 501(a) of the Code.

 

Dated May 16, 2003

 

/s/ John P. O’Grady

--------------------------------------------------------------------------------

    John P. O’Grady     Senior Vice President, Administration

 

Page 4